Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 and 12-20 are pending.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gabrielle Gelozin, Reg. No. 78,904 on 1/26/2021.

The application has been amended as follows:
1.	(Currently amended) A health monitoring system comprising:
	at least one sensor; 
	a HMU operatively connected to the at least one sensor to receive data therefrom and to generate at least one status indicator based on the data from the at least one sensor; and 
	a computing device operatively connected to the HMU to receive data therefrom, 
	wherein the computing device is configured and adapted to:
qualify the at least one status indicator as a peak status indicator 
	 
	count the peak status indicators to determine a quantity of peak status indicators, 
	compare the quantity of peak status indicators to a pre-determined peak count threshold to determine if the quantity the peak status indicators exceeds the pre-determined peak count threshold, and 
		generate a health notification if the quantity of the peak status indicators exceeds the pre-determined peak count threshold.


Allowable Subject Matter
4	Claims 1-9 and 12-20 are allowed.

	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a health monitoring system comprising:
compare each of the at least one status indicator to a pre-determined status indicator threshold to qualify the at least one status indicator as a peak status indicator if the at least one status indicator is above the pre-determined status indicator threshold;
count the peak status indicators to determine a quantity of peak status indicators, 
compare the quantity of peak status indicators to a pre-determined peak count threshold to determine if the quantity the peak status indicators exceeds the pre-determined peak count threshold,.” in combination with all the other elements of claim 1.  

Claims 2-5 and 20 are also allowed as they further limit claim 1.
Regarding claim 6 the prior art or record taken alone or in combination fail to teach or suggest a method for monitoring and determining a health of a component:
comparing  the numerical status indicator to a pre-determined status indicator threshold to determine if the numerical status indicator qualifies as a peak status indicator (SI), wherein the peak status indicator is greater than or equal to a pre-determined status indicator threshold; 
	adding each numerical status indicator that qualifies as a peak status indicator  to a historical series of numerical status indicators to generate a new historical series of numerical status indicators representative of a total number of a peak SIs; 
	determining a quantity of peak SIs in the new historical series of numerical status indicators; 
	comparing the quantity of peak SIs to a pre-determined peak count threshold; “ in combination with all the other elements of claim 6.  

	Claims 7-9 and 12-19 are also allowed as they further limit claim 6.

5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868